Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3, 5-11 & 13-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Sean Whaley (Reg. No. 65834) on 12/23/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
generating, based on first sensor data captured by a depth sensor on a mobile device, three-dimensional data representing a physical space that includes a real-world asset;
generating, based on second sensor data captured by an image sensor on the mobile device, two-dimensional data representing the physical space;
generating an extended reality (XR) stream representing at least a portion of a remote collaboration session between a host device and a set of one or more remote devices, wherein the XR stream includes: 
a combination of the three-dimensional data and the two-dimensional data that includes a digital representation of the real-world asset, 
a set of augmented reality (AR)[[_]] elements that are associated with the real-world asset, and
a set of performed actions, each action in the set of performed actions associated with (i) at least a portion of the digital representation, or (ii) at least one AR element in the set of AR elements;
serializing the XR stream into a set of serialized chunks, wherein the set of serialized chunks comprises:
an initial set of serialized chunks that correspond to an initial rendering of the XR stream at an initial time, and
one or more delta sets of serialized chunks that correspond to one or more subsequent renderings of the XR stream at subsequent times;
transmitting the set of serialized chunks to the set of one or more remote devices, wherein the set of one or more remote devices at least partially recreate the XR stream in a set of one or more remote XR environments; and
transmitting the set of serialized chunks to a remote storage device, wherein a device subsequently retrieves the set of serialized chunks to replay the remote collaboration session.

2.	(Original) The method of claim 1, wherein a first combined storage size of the set of serialized chunks is smaller than a second combined storage size of a corresponding video stream.

3.	(Original) The method of claim 1, wherein the XR stream includes an activity log that stores reference times for each performed action in the set of performed actions.

4.	(Cancelled)

5.	(Original) The method of claim 1, wherein the set of remote devices include at least two remote devices that subscribe to receive the set of serialized chunks.

6.	(Original) The method of claim 1, wherein the set of remote devices includes a first remote device that sends a request to receive the set of serialized chunks from at least one of a host device or the remote storage device.

7.	(Original) The method of claim 1, wherein the XR stream further includes field-of-view data corresponding to viewpoints of the set of one or more remote devices.

8.	(Original) The method of claim 1, wherein the set of AR elements includes:
a set of one or more visual display panels positioned relative to the digital representation; and
a set of one or more collaboration tools that modify an appearance of at least a portion of the set of one or more remote XR environments.

9.	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:
generating, based on first sensor data captured by a depth sensor on a mobile device, three-dimensional data representing a physical space that includes a real-world asset;
generating, based on second sensor data captured by an image sensor on the mobile device, two-dimensional data representing the physical space;
generating an extended reality (XR) stream representing at least a portion of a remote collaboration session between a host device and a set of one or more remote devices, wherein the XR stream includes: 
a combination of the three-dimensional data and the two-dimensional data that includes a digital representation of the real-world asset, 
a set of augmented reality (AR) elements that are associated with the real-world asset, and
a set of performed actions, each action in the set of performed actions associated with (i) at least a portion of the digital representation, or (ii) at least one AR element in the set of AR elements;
serializing the XR stream into a set of serialized chunks, wherein the set of serialized chunks comprises:
an initial set of serialized chunks that correspond to an initial rendering of the XR stream at an initial time, and
one or more delta sets of serialized chunks that correspond to one or more subsequent renderings of the XR stream at subsequent times;
transmitting the set of serialized chunks to the set of one or more remote transmitting the set of serialized chunks to the set of one or more remote devices, wherein the set of one or more remote devices at least partially recreate the XR stream in a set of one or more remote XR environments; and
transmitting the set of serialized chunks to a remote storage device, wherein a device subsequently retrieves the set of serialized chunks to replay the remote collaboration session.

10.	(Original) The one or more non-transitory computer readable media of claim 9, wherein a first combined storage size of the set of serialized chunks is smaller than a second combined storage size of a corresponding video stream.

11.	(Original) The one or more non-transitory computer readable media of claim 9, wherein the XR stream includes an activity log that stores reference times for each performed action in the set of performed actions.

12.	(Cancelled)

13.	(Original) The one or more non-transitory computer readable media of claim 9, wherein the set of remote devices include at least two remote devices that subscribe to receive the set of serialized chunks.

14.	(Original) The one or more non-transitory computer readable media of claim 9, wherein the set of remote devices includes a first remote device that sends a request to receive the set of serialized chunks from at least one of a host device or the remote storage device.

15.	(Original) The one or more non-transitory computer readable media of claim 9, wherein the XR stream further includes field-of-view data corresponding to viewpoints of the set of one or more remote devices.

16.	(Original) The one or more non-transitory computer readable media of claim 9, wherein the set of AR elements includes:
a set of one or more visual display panels positioned relative to the digital representation; and
a set of one or more collaboration tools that modify an appearance of at least a portion of the set of one or more remote XR environments.

17.	(Currently Amended) A system comprising:
a memory storing an extended reality application; and
a processor, coupled to the memory, that executes the extended reality application by performing the steps of:
generating, based on first sensor data captured by a depth sensor on a mobile device, three-dimensional data representing a physical space that includes a real-world asset;
generating, based on second sensor data captured by an image sensor on the mobile device, two-dimensional data representing the physical space;
generating an extended reality (XR) stream representing at least a portion of a remote collaboration session between a host device and a set of one or more remote devices, wherein the XR stream includes: 
a combination of the three-dimensional data and the two-dimensional data that includes a digital representation of the real-world asset, 
a set of augmented reality (AR) elements that are associated with the real-world asset, and
a set of performed actions, each action in the set of performed actions associated with (i) at least a portion of the digital representation, or (ii) at least one AR element in the set of AR elements;
serializing the XR stream into a set of serialized chunks, wherein the set of serialized chunks comprises:
an initial set of serialized chunks that correspond to an initial rendering of the XR stream at an initial time, and
one or more delta sets of serialized chunks that correspond to one or more subsequent renderings of the XR stream at subsequent times;
transmitting the set of serialized chunks to the set of one or more remote;
transmitting the set of serialized chunks to the set of one or more remote devices, wherein the set of one or more remote devices at least partially recreate the XR stream in a set of one or more remote XR environments; and
transmitting the set of serialized chunks to a remote storage device, wherein a device subsequently retrieves the set of serialized chunks to replay the remote collaboration session.

18.	(Original) The system of claim 17, wherein a first combined storage size of the set of serialized chunks is smaller than a second combined storage size of a corresponding video stream.

19.	(Original) The system of claim 17, wherein the XR stream includes an activity log that stores reference times for each performed action in the set of performed actions.

20.	(Cancelled)


Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 9 & 17 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-3, 5-11 & 13-19 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449